Title: William Duane to Thomas Jefferson, 15 March 1811
From: Duane, William
To: Jefferson, Thomas


          
            
              Respected Sir,
              Phila. March 15, 1811
            
             I have just received the last packet of the Manuscript—but it appears as if I was doomed to be the sport and the victim of my faithful adherence to those principles which that work so admirably illustrates. I should not invade your merited repose and happiness, with any complaints of mine, were it not necessary to account to you for the suspension of the work even after it had been begun. I have passed thro’ the most laborious and intense application that I have experienced in any period of my life, having literally devoted myself to what I conceived the sacred interests and rights of my country— The printers all refusing to work, my foreman laid up since November with a debilitating rheumatism, and with none but raw boys to compose and print a paper containing more matter and more manuscript matter than any paper in the country—and not only to write all, unassisted by a single individual, but to go through the drudgery of proofreading.  My labor was rewarded by the cessation of the Bank and by a consciousness that my humble efforts had contributed something to that effect.
            I was looking forward to an active Spring and Summer— to the completion of the life of Franklin which I flattered myself would do me no discredit, and be not unworthy of the subject.  But I had offended by the sincerity and the severity of my animadversions upon the conduct of Mr John Randolph, and I am brought to the verge of a precipice, from which it is not possible to say whether I shall escape being dashed to pieces.  I have formerly mentioned to you the cruel consequences which ensued from my making the establishment at Washington, and the cruel persecution set on foot by J. G. Jackson and Mat. Lyon, which left me with an establishment that cost 22000$ all a debt incurred and unpaid, when at the moment that promised to be profitable, the cruel infidelity of the Republicans to a faithful centinel left it next to useless, and compelled me to abandon it to another for a sum not one third of what it cost me.
            As my    Credit was derived from Banks, I was obliged to have indorsers, and I have during these ten years been in the situation of a man who in a small company saw himself exposed to the vollies of a numerous enemy, and the little band either sinking one by one into the slumber of death or flying into the arms of the enemy and turning their weapons upon me, until at length I find myself without ever once abandoning a principle or betraying any confidence ever reposed in me, standing almost alone.
            
            The friendship which subsisted between Mr Joseph Clay and myself you cannot have been at least a stranger to. The sentiments entertained by Mr Thos Leiper, you well know concerning me. I am the same in every respect, but they are no longer my friends—in short they menace me at this moment with ruin.
            When Mr Clay could not obtain credit for 100 dollars at any Bank here, my credit and name obtained for him from five to eight thousand dollars. Since his father’s death he has released me from this share of burden, but he had as men fell off from the republican ranks, stept into their shoes until he became my indorser for 5000$, part of the debt incurred at Washington & for which I have been paying interest ever since. Mr Leiper in the same way became my indorser for 3000$
               The various attempts of the U.S. Bank to ruin me have all failed as I took care never to have any account with them. From the other banks I could have had and was invited to take but did not take 10,000$ more than I had ever required. The following events have taken place within four days.
             I applied for 1000$ out of about 15000 that has been due to me at the Treasury Comptrollers department for some years. The Controller was prepared to pay, but the Secretary of the Treasury, made application at all the other offices to know if I had any unsettled accounts— Simmons the War office Accountant reported that I had an unsettled account, but I never had any account with him nor in his branch of public duty. I had raised a number of recruits here for which I drew 1700$ and expended 1576 1676$ for which I furnished the vouchers—leaving in that account a balance of 24$ but long before that I had caused 100$ to be deposited with the Paymaster Mr. Brent. who reported to the Controller that there was not any likelihood of my owing any thing; In fact I left two months pay undrawn, and I never presented a contingent account so that instead of my owing there will be due to me about 400$ from the war Department—This 1000$ which I required was to meet an engagement here—
            The next day after advice of this Mr Leiper notified me that he would no longer lend me his name
            The same day Mr Joseph Clay wrote a letter to my bookkeeper of which the following is an exact copy
            
            (Copy)
            
            
              
                
                  “Sir—
                
                The causes of my refusal are the groundless and unwarrantable attacks in the Aurora on my friends; particularly on Mr Randolph. I never will lend the support of my name to such conduct. If Mr Duane chooses to continue it, he must look to others for relief. Mr Duane is at perfect liberty to pursue that course of political conduct which to him may seem correct; but the abuse of men whom I esteem, cannot be either a necessary or justifiable means of convincing the public of the wisdom of any measures of which he may become the advocate.I am Sir, your obed Sert  
                
                  March 13, 1811
                  (Signed) Joseph Clay”
                
              
            
            
            Of the letter I need say nothing—but the effect of this combined denial of my property at the treasury, this odious persecution of Mr Leiper & Mr Clay, leave me unable to raise 9000$ for their conduct is no secret, and Mr Leiper has avowed his purpose to put down the Aurora!
            This history is prolix, but I know no one to whom I can relate it so properly as yourself, who know my principles and my public conduct; this is the more barbarous on the part of Clay inasmuch as he was one of my predecessors trustees & guardians of those children whom instead of the public I have honorably and affectionately reared; they must suffer the same fate with me, because Mr Dallas has given it as his opinion that the children of Ben. F Bache cannot inherit any part of Dr Franklin’s estate!  His daughter having married one of the brothers of my predecessor!
            I am aware that this narrative will give you some pain—but my dear Sir, to whom must I pour out my feelings if not to you whom those that are faitheful to the republic love and with whose Esteem I have been so particularly favored. 
            I have advertised my property in books for sale, but I cannot owing to the pressure of foreign commercial affairs upon the community not been able to make any sale tho’ I offered books to the value of ten thousand dollars for 5000 cash, or even for endorsements for nine or 12 months, by which time I should be able to repay the whole with interest.   The four volumes of Franklins works with plates are all printed and at two and a half dollars a volume, these alone are worth 20,000 dollars—I have even offered these at a reduced price engaging or forfeit the whole to have the Memoirs written & printed by the 4th of July next.
            Here I can look to no one—Is there not in Virginia where I have been so much flattered for my public services public spirit to interpose and save the Aurora and its Editor, from the fangs of John Randolphs creature. I would not accept a present from any man, I would beg sooner than be the slave of any man’s monied present; but I should accept of a loan,    of 8000 dollars which I should repay with interest in the course of the present year, would save me from the danger that impends, and which I can barely ward off from day to day perhaps for eight or ten days—and even then with difficulty
            The effect on the Republican interest, you must be sensible will not be a little should I be ruined—I have already suffered enough from the instability of public men & their disregard of the services of an incorruptible and inflexible man in support of the vital interests of the nation.
             In this Situation respected Sir, it is impossible for me to say when I shall be able to proceed with the commentary on Montesquieu—if free from this I should go on immediately and once free from this dilemma, should never place myself in the power of the caprice of any man again.
            I trust that with your usual kindness this will meet indulgence—With affectionate respect
            
              Yours ever faithfully
              
 Wm Duane
            
          
          
            If 80 gentlemen would lend me 100 dollars each—payable in 9. 12. 15. months—it would not only save me, but I should be able to pay it in cash in these periods and get out of Bank altogether. It is to those in whom I have confidence and who have confidence in me that I can venture to make such suggestions. If I were a villain I need have no pecuniary necessity
          
        